HamjxtoN, Judge,
delivered tbe following opinion:
There bas been a petition filed by J. Guiscafie claiming to be a creditor, asking tbe removal of tbe trustee, José Julia, and setting up several improper acts alleged to bave been committed by tbe said trustee. Tbe petition is supported by brief affidavits filed with it, made by different persons. Tbe trustee appears in person to-day and files an answer specifically denying each one of tbe allegations, and asking that tbe petition be dismissed. He offers to submit bimself to any examination by tbe court or by tbe parties. Tbe petitioner does not appear *348and is not at this bearing represented by counsel,, tbe matter being, as stated on bis bebalf, submitted upon tbe papers.
1. In tbe first place, tbe court can have no hesitancy in refusing tbe petition, for tbe reason that tbe case amounts simply to sworn pleadings on each side, one of wbicb neutralizes tbe other. Tbe affidavits annexed cannot be treated as proof unless they were agreed to be so treated, and it was not so agreed.
2. In tbe second place, however, there is another thing to be considered. Bankruptcy proceedings are especially under tbe supervision of tbe court. They are not inter paries, in tbe sense that other proceedings are, and it is tbe duty of tbe court to keep a stricter supervision than where it is a case of one citizen against another citizen, each of whom can look after bis own interest. It is tbe court’s duty to see in a more strict form to tbe proper administration of its officials, referees and trustees, and for that reason tbe court cannot treat this exactly as with cases between private parties.
Under ordinary circumstances the court would refer the matter to tbe referee at Ponce for further investigation, but it would seem that tbe referee is somewhat interested in tbe case on account of orders which be has made in it.
Upon the whole, therefore, the court will make this order. It will dismiss the petition, but without prejudice to any future proceedings in tbe same behalf. If tbe petitioner does not see fit to attend court with witnesses, he cannot complain if bis petition is dismissed. On tbe other hand, tbe court thinks that it ought to keep the matter open that the petitioner may, if he sees proper, press it in the future. Tbe case is therefore dismissed without prejudice to reinstatement within thirty days upon filing another petition and paying the costs and expenses of this proceeding.